USDETAILED ACTION
Bauman Type Continuation Application  

First Action on the Merits



Procedural Posture
On 11/25/2014:	Applicant filed US Reissue Patent Application No. 14/552,613 with
claims 1-37.
On 02/02/2020:	Applicant filed US Patent Application No.
16/781,025 with claims 1-49 as a Bauman type continuation.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Bauman Type Continuation
	The instant application was identified, on filing, as a continuation of US Patent Application No. 14/552,613, which is a reissue application for US Patent No. 8,318,992.  See Application Data Sheet (ADS) of 02/04/2020, p. 3, and 1st sentence of the specification of 02/04/2020, p. 1, lines 5-11.
	The mere fact that the application purports to be a continuation of a parent reissue application does not make it a reissue application itself, because it is possible to file a 35 USC 111(a) continuing application of a reissue application.  In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date).
	In order for a continuation of a parent reissue application to be treated as a reissue itself, there must be an identification, on filing, that the application is a “continuation reissue 

A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration.
A specification and/or claims in proper double column reissue format per 37 CFR 1.173.
Amendments in proper format per 37 CFR 1.173.
A 37 CFR 3.73 statement of assignee ownership & consent of assignee.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 USC 251.
An identification of the application as being “a reissue continuation of application number [the parent reissue application]” or “a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]” or equivalent language, that identifies the application as both a continuation & a reissue application1.
US Patent Application No. 16/781,025 was not filed with any of the above-listed indicia of a continuation reissue application.  Rather, the ADS and the 1st paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of US Patent Application No. 14/552,613, which is a reissue of US Patent No. 8,318,992 (US Patent Application No. 12/444,462).  Thus, the instant 
Was processed as a 35 USC 111(a) continuing application of a reissue application.  See Filing Receipt of 02/24/2020.


Will be examined as a Bauman type continuation application, i.e., a 35 USC 111(a) continuing application of a reissue application.


As established by In re Bauman, a Bauman type continuation application:
Receives the benefit of the actual filing date of the parent reissue application.


Does not receive benefit of the filing date of the original patent sought to be reissued by the parent reissue application, because the copendency requirement of 35 USC 120 is not met.  See MPEP 1451.


Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuation application, if the parent reissue application was filed more than one year after the grant date of the patent.  Because a reissue application is necessarily filed after the patenting of the original application, a Bauman type continuation application of the reissue application could not satisfy the copendency requirement of 35 USC 120 with respect to the original patent.
Accordingly, the earliest possible effective filing date of the instant Bauman type continuation application is 11/25/2014, i.e., the filing date of the parent reissue application (US Patent Application No. 14/552,613).  Since the parent reissue application (US Patent Application No. 14/552,613) was filed more than one year after the grant date of the US Patent No. 8,318,992 (granted on 11/27/2012), US Patent No. 8,318,992 is prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instantly filed Bauman type continuation application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2020 (3 sheets) and 12/02/2020 (3 sheets) have been reviewed and considered.  See enclosed copies.
Duplicate Claim
Applicant is advised that should claim 44 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 12, 31, 44, and 47 are objected to because of the following informalities:  
Claims 12 and 31 omit the “oC” after “50”.  
Claims 44 and 47 omit the chemical structure of CF3CCl=CHCl for 1223xd.  Also, claims 44 and 47 have an open parenthesis before the “1223xd” without a corresponding close parenthesis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 35, and 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 23 recites the limitation “the reaction zone” in line 2.  There is insufficient antecedent basis for this limitation in step (a) of claim 16.  Step (a) of claim 16 converts CCl3CH2CH2Cl (250fb) to 3,3,3-trifluoropropene (CF3CH=CH2) (1243zf).  Since step (b) of claim 16 is directed to contacting CF3CH=CH2 (1243zf) with Cl2 in the reaction zone, it appears that step (b) was intended in claim 23 rather than step (a).  
Claims 35 and 40-49 recite incorrect structures partnered with hydrochlorofluorocarbon (HCFC) notation.  The ’992 Patent provides a legend of chemical structure to HCFCs (columns 11-12).

    PNG
    media_image1.png
    110
    439
    media_image1.png
    Greyscale

CF3CH=CHF is listed as (1234yf), however (1234yf) represents CF3CF=CH2.  
CF3CH2CHF2 is listed as (245cb), however (245cb) represents CF3CF2CH3.  
CF3CH=CCl is listed as (1233xf), however (1233xf) represents CF3CCl=CH2. 
These inconsistencies render the claims vague and indefinite.
Claims 44, 46, 47, and 49 list CF3CH2CHF2 (245fa) twice.  Dependent claims 45 and 48 do not correct this anomaly.  As such, this further causes ambiguity to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-49 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent No. 8,318,992 (hereinafter referred to as Rao). 
As noted above, Rao, which is the original patent, is available as prior art under 35 U.S.C. 102(a)(1).  The Rao specification and the instant specification are identical.  See also claims 1-16 of Rao.  Accordingly, Rao teaches all the limitations of the instant claims and thus anticipates claims 1-49. 

Conclusion
Claims 12, 31, 44, and 47 are objected.	
Claims 1-49 are rejected.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C Jones whose telephone number is 571-272-0578. The examiner can normally be reached M-F 9AM - 5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz can be reached on 571-272-0927 or Timothy Speer can be reached at 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dwayne C. Jones/
Patent Reexamination Specialist
CRU, 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991


    
        
            
        
            
        
            
    

    
        1     In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application]” or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of US Patent No. [the original patent sought to be reissued by the parent reissue application].”